internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 3-plr-100013-01 date date ty legend taxpayer taxpayer limited_partner general_partner date date date date date date date date date state dear this responds to a letter dated date requesting that the taxpayers be granted an extension of time to file an election under sec_1092 of the internal_revenue_code code of and sec_1_1092_b_-4t of the temporary income_tax regulations regulations facts taxpayer is an accrual basis limited_partnership organized under the laws of the state on date taxpayer is an accrual basis limited_liability_company organized under the plr-100013-01 laws of the state on date and is treated as a partnership for federal tax purposes limited_partnership is a limited_partnership organized under the laws of the state and is a member of taxpayer both taxpayer and taxpayer invest in futures contracts which are managed by trading advisors taxpayer allocates its assets between two trading advisors taxpayer allocates its assets among five trading advisors general_partner is a corporation organized under the laws of the state and is the general_partner of both taxpayer and limited_partnership the general_partner is a commodity pool operator that currently has over u s partnerships under management including taxpayer and taxpayer through limited_partnership for the taxable_year in issue taxpayer and taxpayer were the only new entities that commenced operations and were required to file initial year mixed_straddle account elections taxpayer and taxpayer commenced operations and entered into their first mixed_straddle transactions on date and date respectively under sec_1_1092_b_-4t taxpayer and taxpayer were required to file forms to make a mixed_straddle account election for the taxable_year on date and date respectively due to the fact that the internal accounting department of taxpayer and taxpayer was not notified of the commencement of trading activity taxpayer and taxpayer did not timely file form_6781 and make a mixed_straddle account election under sec_1_1092_b_-4t for the taxable_year the vice president of external reporting responsible for filing the elections for the taxpayers did not learn about the commencement of trading until the required reporting deadline for book purposes arose on or about date which was after the time for filing elections had expired for both taxpayers but before the end of the taxpayers’ then current tax_year date the vice president of external reporting immediately consulted with its external accountant after considering steps to remedy the situation on date the external accountant contacted the internal_revenue_service to inquire about remedying the error the taxpayers are in the process of developing and implementing internal controls to avoid the recurrence of the above error the taxpayers represent they have complied with all other operational aspects regarding the maintenance of the mixed_straddle accounts applicable law sec_1_1092_b_-4t of the regulations generally permits a taxpayer to elect in accordance with paragraph f of sec_1_1092_b_-4t to establish one or more mixed_straddle accounts sec_1_1092_b_-4t defines a mixed_straddle account to mean an account for determining gains and losses from all positions held as capital assets in a designated class of activities by the taxpayer at the time the taxpayer elects to establish a mixed_straddle account plr-100013-01 sec_1_1092_b_-4t of the regulations generally provides that except as otherwise provided the election to establish one or more mixed_straddle accounts for a taxable_year must be made by the due_date without regard to any extension of the taxpayer’s income_tax return for the immediately preceding year or part thereof sec_1_1092_b_-4t further provides that if a taxpayer begins trading or investing in positions in a new class of activities during a taxable_year the taxpayer must make the elections with respect to the new class of activities by the later of the due_date without regard to any extension of the taxpayer’s return for the immediately preceding year or days after the first mixed_straddle in the new class of activities is entered into finally sec_1_1092_b_-4t provides that if an election is made after the times specified above the election will be permitted only if the commissioner concludes that the taxpayer had reasonable_cause for failing to timely make the election based upon the facts and representations submitted we conclude that the taxpayers have shown reasonable_cause for failing to make a timely election under sec_1_1092_b_-4t of the regulations therefore we grant the taxpayers’ request for an extension of time to make the election under sec_1_1092_b_-4t for their respective taxable years ending date this extension will expire days from the date of this letter the election must be made in the manner prescribed in sec_1_1092_b_-4t and filed with the director having audit jurisdiction over the taxpayers’ respective tax returns except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding whether any transaction taxpayer entered into before date or taxpayer entered into before date constitutes a hedging_transaction under any provision of the code or regulations furthermore no opinion is expressed concerning whether the positions designated by the taxpayers as the class of activities are permissible designations under sec_1_1092_b_-4t of the regulations this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely acting associate chief_counsel financial institutions and products by alice m bennett chief branch enclosure copy
